Case: 12-15909    Date Filed: 08/20/2013   Page: 1 of 2


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 12-15909
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 4:12-cr-00005-RH-CAS-2



UNITED STATES OF AMERICA,
                                                              Plaintiff-Appellee,


                                       versus

DARRYL VAUGHN,
a.k.a. Horsehead,
                                                             Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                                 (August 20, 2013)

Before HULL, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

      Darryl Vaughn appeals his mandatory sentence of life without parole, 21

U.S.C. § 841(b)(1)(A)(viii), following his guilty plea to one count of conspiracy to
              Case: 12-15909     Date Filed: 08/20/2013    Page: 2 of 2


possess with intent to distribute five kilograms or more of cocaine, id.

§§ 841(a)(1), 846. Vaughn argues that his mandatory sentence violates the

prohibition of cruel and unusual punishment under the Eighth Amendment, U.S.

Const. amend. VIII, because it was imposed without considering mitigating

evidence and is grossly disproportionate to his crime of conviction. We affirm.

      The district court did not err. The Supreme Court has upheld the

constitutionality of statutes that provide for mandatory sentences of life

imprisonment without the possibility of parole for adult drug offenders. Harmelin

v. Michigan, 501 U.S. 957, 111 S. Ct. 2680 (1991). And we have upheld the

constitutionality of section 841(b)(1)(A) and other federal laws that provide for

mandatory sentences. United States v. Hoffman, 710 F.3d 1228, 1232 (11th Cir.

2013); United States v. Lopez, 649 F.3d 1222, 1248 (11th Cir. 2011); United States

v. Willis, 956 F.2d 248, 251 (11th Cir. 1992). “[O]utside the context of capital

punishment, there have been few successful challenges to the proportionality of

sentences” because we generally defer to “Congress’s broad authority to determine

the types and limits of punishments for crimes.” United States v. McGarity, 669

F.3d 1218, 1256 (11th Cir. 2012) (quoting United States v. Johnson, 451 F.3d

1239, 1242–43 (11th Cir. 2006)). Vaughn’s mandatory sentence did not violate the

Eighth Amendment.

      AFFIRMED.


                                          2